Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 1 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 2 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 3 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 4 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 5 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 6 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 7 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 8 of 11
Case 18-06208-dd   Doc 11   Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 9 of 11
Case 18-06208-dd   Doc 11    Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 10 of 11
Case 18-06208-dd   Doc 11    Filed 01/03/19 Entered 01/03/19 14:02:37   Desc Main
                            Document      Page 11 of 11
